                                                                 U.i.L-it-TrJiCT TM'r
                                                                     oAVAh';^AH DiV.

                IN THE UNITED STATES DISTRICT COURT FOR-^''^                   SH ||: 39
                     THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION
                                                                             -r^ GA.
                                                                            SrOF
DANTE BENJAMIN HAYWARD,

      Plaintiff,

V.                                                 CASE NO. CV419-075


JOHN DOE 1, JOHN DOE 2, JOHN
DOE 3, and TASER COMPANY,

        Defendants.




                                   ORDER


        Before the Court is the Magistrate Judge's Report and

Recommendation        (Doc. 7), to     which     no objections       have    been

filed. After a careful review of the record, the report and

recommendation        is ADOPTED      as the     Court's opinion      in     this

case.      As   a   result,    John    Doe   3   and    laser   Company       are

DISMISSED from this action. As against John Doe 1 and John

Doe   2,    the     claims for failure to         protect and        denial of

adequate medical care are DISMISSED. However, the claims

for   excessive       force   in   violation     of    the   Eight   Amendment

against John Doe 1 and John Doe 2 shall proceed.
                              jz-AC
        SO ORDERED this               day of October 2019.



                                        WILLIAM T. MOORBj JR.
                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF GEORGIA
